OFFICE    OF THE ATTORNEY      GENERAL       OF TEXAS

                             AUSTIN




Honorable D. W. Stakes
General Manager
Taxas Prison Systesi
Huntsville, Texas
Dear E.r. Stalies:

                                      3 Texas   pr




          We beg to acknowle                         your latter ask-
ing for an opinion fro= this


     fro3 the Var
     us to either
     Coka 6:Iron




                         e whether or not the
                          the Texas I?risonSystem,
                           tbi?Prison 3oard, has
                          gotiato a sale or lease


             Artfcle 63360, Vcrnun*s Revised Civil Statutes, is
as rollowe
          "'TheZoard shall have power to author-
     ize the rmna@r to ml1 x%.4.   ~LLspOse of all
     p-o~ucts oi' all farms ax: 52xlustries  con-
    netted with the prison system and all
    personal aud wveable property, at
    such prices anilon such terms and ren-
    der such rules as it may deem best and
    adopt; and it may lease any real estate
    for agricultural or grazing purposes or
    lease ether Sixed property and appurte-
    nances belonging thereto upon such terms
    as it may deem advantageous to the in-
    terests of the prison system.*
          The language 'all personal and moveable property*
in the above grant of power, is suSSicient, we think, to
authorize the manager of the Texas Prison Gystem upon being
authorized by the Board so to do, to 'sell and illspose* of
the property desoribed by you.
          Of course, the action crfthe Board will be govern-
ed by the consideration whether or not such sale and disposi-
t&on OS the property will be advantageous to the Interests
of the Prison System.



                             Very truly yours
                          ATTOlWB   GENi3U.LOF TZCA.!.!
                                              I   //


                                          be S eer-91
                                          Ooie
                                           A5sisiant